DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed January 08, 2021.
Claims 2, 9, 11, and 18 have been amended as removing the term of “near”.  Claims 2-19 are pending and have been examined on the merits (claims 2 and 11 being independent).
The amendment filed January 08, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed January 08, 2021 have been fully considered.
The examiner's previous rejection on ‘a relative term’ regarding the rejection under 35 USC 112(b), the amendment successfully addresses the rejection.  As such, the previous rejection has been withdrawn.
The examiner's previous rejection on ‘In the line 12 in claim 2 and the line 11 in claim 11, “in response to detection of the stretch-to-expand gesture”’ regarding the rejection under 35 USC 112(b), for instances, the claim limitation of “detect a pinch-to-shrink gesture on the touch sensitive display screen;” in the line 11, claim 2 and right after this step as the next step recites “in response to detection of the stretch-to-expand gesture,”  Examiner is not clear how to interpret these claim languages because the recitation of “in response to detection of the stretch-to-expand gesture” should be replaced with “in response to detection of the pinch-to-shrink gesture.”  As such the metes and bounds of the claim are unclear.  
As recited in claim 2 lines 7-14, “detect a stretch-to-expand gesture on the touch sensitive display screen; in response to detection of the stretch-to-expand gesture, increase a frequency of the time increments, refresh the time increments along the horizontal axis and display less strike levels along the vertical axis; detect a pinch-to-shrink gesture on the touch sensitive display screen; in response to detection of the stretch-to-expand gesture, decrease a frequency of the time increments, refresh the time increments along the horizontal axis and display additional strike levels along the vertical axis;”
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicants submit that the claim above clearly meets the consideration cited above (i.e., meaningful application of a judicial exception that is more than a drafting exercise to monopolize a judicial exception). The Office Action alleges that the claims are directed to "organizing human behavior ... [or] ... fundamental economic practices." However, the Claim is not attempting to monopolize organizing human behavior or an economic practice; rather, the claimed subject matter includes meaningful elements that link the exception to a particular technological environment, as specified in the consideration above.” (Applicant response, pages 7-8 of 9)
Examiner notes:
October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform trading financial instruments, e.g., derivative instruments tied to a future event, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices).  For instance, in the process of claims , the limitations of rendering… a horizontal axis and a vertical axis, detecting… a stretch-to-expand gesture, increasing… a frequency of the time increments, detecting… a pinch-to-shrink gesture, decreasing… a frequency of the time increments, detecting… a selection of a given strike price, receiving… an order for a binary option at the given strike price, determining… weather related events within the radius, allocating… a higher weight to weather related events, receiving… weather related data, identifying… a location within the radius of the zip code, and calculating… a payout recite this judicial exception. Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 2, and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a touch sensitive display screen, processor, a graphical user interface, measuring device, a personal handheld device, a global positioning system, etc.) are the additional elements amount to no more than generally 
(3) Step 2B Consideration: The limitations recited by claims 2 and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem. For instance, the limitations of detecting… a stretch-to-expand gesture, detecting… a pinch-to-shrink gesture, detecting… a selection of a given strike price, receiving… an order for a binary option at the given strike price, allocating… a higher weight to weather related events, and receiving… weather related data are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing for trading financial instruments, e.g., derivative instruments tied to a future event. These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0033-0034], general purpose computers, a server, client devices, a processor, instructions, a mobile device, user input devices such as touch-screen, network computers, wireless computing devices, Internet, networks and wireless interface. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a touch display screen” and “a graphical user interface”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing for trading financial instruments, e.g., derivative instruments tied to a future event, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 2-19 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 2-19 under 35 USC 103, Applicant’s arguments and amendments have not been presented and the rejections under 35 USC 103 have been maintained.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the line 12 in claim 2 and the line 11 in claim 11, “in response to detection of the stretch-to-expand gesture” are not described in the application as filed.  For instances, the claim limitation of “detect a pinch-to-shrink gesture on the touch sensitive display screen;” in the line 11 as recited, and right after this step, the next step recites “in response to detection of the stretch-to-expand gesture,” Examiner is not clear how to interpret these claim languages. As such the metes and bounds of the claim are unclear. 
Dependent claims (3-10 and 12-19) stand rejected also, under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for trading financial instruments, e.g., derivative instruments tied to a future event and condition which contains the steps of rending, detecting, increasing, decreasing, receiving, determining, allocating, and calculating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 2 is direct to an apparatus and claim 11 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for trading financial instruments, e.g., derivative instruments tied to a future event and condition is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: rendering… a horizontal axis and a vertical axis, detecting… a stretch-to-expand gesture, increasing… a frequency of the time increments, detecting… a pinch-to-shrink gesture, decreasing… a frequency of the time increments, detecting… a selection of a given strike price, receiving… an order for a binary option at the given strike price, determining… weather related events within the radius, allocating… a higher weight to weather related events, receiving… 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of detecting… a stretch-to-expand gesture, detecting… a pinch-to-shrink gesture, detecting… a selection of a given strike price, receiving… an order for a binary option at the given strike price, allocating… a higher weight to weather related events, and receiving… weather related data do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. –see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “a touch sensitive display screen, processor, a graphical user interface, measuring device, a personal handheld device, a global positioning system”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0033-0034], general purpose computers, a server, client devices, a processor, instructions, a mobile device, user input devices such as touch-screen, network computers, wireless computing devices, Internet, networks and wireless interface) 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a touch sensitive display screen, processor, a graphical user interface, measuring device, a personal handheld device, a global positioning system) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 3-10 and 12-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 3, the step of “further configured to determine weather related events within the radius a plurality of times before the given time.”, in claim 4, the step of “further configured to allocate a higher weight to weather related events occurring closer to the given time.”, in claim 5, the step of “configured to receive weather related data from at least one measuring device located within the radius in order to determine the weather related events.”, in claim 7, the step of “associated with a national weather service.”, in claim 8, the step of “further configured to identify a location within the radius of the zip code based on a global positioning 
In claims 9 and 10, the step of “calculating a payout based on determining the weather related event occurred at the given time within the radius.” is merely defining the fundamental economic practice (e.g., calculating a payout that is related to financial products) of using the information associated with future outcomes, measurements, events, and/or conditions. This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-10 and 12-19, the step claimed are rejected under the same analysis and rationale as the independent claims 2 and 11 above.  Merely claiming the same process using the information associated with future outcomes, measurements, events, and/or conditions and calculating a payout if the weather related event occurred at given time within a certain area does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 2-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 2-3, 9-10, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al. (hereinafter Lutnick ‘456), US Publication Number 2012/0221456 A1 in view of Lentz et al. (hereinafter Lentz), US Publication Number 2016/0225171 A1.
Regarding claim 2:
Lutnick ‘456 discloses the following:
An apparatus comprising: (Lutnick ‘456: See abstract, paragraph [0008])
at least one processor to (reads on [0008] “processors”): render on the display screen a graphical user interface comprising (reads on [0104] “The example interface includes a panel 103 through which a trader may view information about a selected instrument….. The user may operate one or more controls to adjust the displayed information (e.g., add more charts, change charts, 
detect a selection of a given strike price from the vertical axis and a given time from the horizontal axis; and (Lutnick ‘456: See paragraph [0106]: “three frames 109 a-c that relate to three separate binary options markets. Information populating these frames may be obtained from an exchange in response to a selection of the underlying instrument, a selection and/or adjustment of a time, and/or a selection and/or adjustment of a strike price. It should be recognized that three frames are shown as an example only and that other embodiments may include any number as desired (e.g., a number based on an interface resolution and/or size).”)
receive (reads on [0111] “If a user presses a buy button an order to buy (e.g., taking the position that the underlying instrument will end higher than the strike price) may be placed. Information identifying that order may be sent to the exchange. The exchange may attempt to execute the order and notify the trader of the results. Such results may be displayed through the interface or some other interface.”), via the graphical user interface, an order for a binary option at the given strike price, the binary option being (reads on “[0032]: “a binary option may relate to an underlying poll of political candidates, an underlying chance of a weather event happening, and so on……a binary option may relate to whether or not a hurricane happens in a particular location, city, county, country, etc. (e.g., a binary option may pay to a buyer if a hurricane happens in the time frame and may pay to a seller if the hurricane does not happen in the time frame).”) based on a weather related event occurring at the given time within a radius of a zip code. (Lutnick ‘456: See paragraphs [0032], [0110-0111])
Examiner notes: Lutnick ‘456 discloses an interface that may be presented to traders by a graphical user interface. The graphical user interface displays information about a selected instrument and  the user may operate one or more controls to adjust the displayed information on the display screen (e.g., add more chart, change chart, increase or decrease a time frame or level of zoom, etc.).  For instance, in fig. 1, it displays a frequency of the time increments along the horizontal axis and displays strike levels along the vertical axis.  However, Lutnick ‘456 is silent for the term of “a touch display screen” that detects a stretch to expand or a pinch to shrink gesture and the reference Lentz further teaches for detecting a common gesture is to "spread" fingers a part to magnify a particular portion of the display or "squeeze" fingers together to compress a particular portion of the touch display screen.

Lutnick ‘456 does not explicitly disclose the following, however Lentz further teaches:
Examiner notes: Lentz does not disclose “strike” but Lutnick ‘456 discloses for displaying a frequency of the time increments along the horizontal axis and strike levels along the vertical axis on the display screen.
a touch sensitive display screen; (Lentz: See paragraph [0039]: “when a user has access to a display with a touch screen, a common gesture is to "spread" fingers a part to magnify a particular portion of the display or "squeeze" fingers together to compress a particular portion of the display.”)
detect a stretch-to-expand gesture on the touch sensitive display screen; (Lentz: See paragraph [0053]: “When a horizontal stretch gesture 350 is initiated, the underlying graphic is stretched horizontally to a desired scale or form a graphic with a desired horizontal scaling width.”)
[……] levels along the vertical axis; (Lentz: See paragraphs [0054], [0044]: “To reverse the display type transition performed at step 310 (e.g., made by a horizontal compression gesture), an expansion of the stacked timeline 240 back to a tickertape timeline 230 may be performed using a horizontal stretch gesture 350 (e.g., moving fingers apart on a touch screen interface, etc.).”, and note: As cited, after a horizontal stretch gesture (e.g., a stretch-to-expand gesture), increase a frequency of the time increments from 12-hour intervals to 24-hour intervals on the horizontal axis (e.g., fig. 7) and also displays less row levels from 12 levels of the row (e.g., fig. 8) to 6 levels of the row (fig. 7) on the vertical axis.)
detect a pinch-to-shrink gesture on the touch sensitive display screen; (Lentz: See paragraph [0055]: “When a horizontal compress gesture 310 is initiated, the underlying graphic is compressed horizontally and the row width (or time interval represented by each row) is decreased at step 440.”)
in response to detection of the stretch-to-expand gesture (reads on “a horizontal compression gesture”), decrease (reads on “compressed into a 12-hour interval”) a frequency of the time increments, refresh the time increments along the horizontal axis and display (reads on “the vertical axis represents half-days or 12-hour intervals”) additional [……] levels along the vertical axis; (Lentz: See paragraph [0044]: “the stacked timeline 240 may be further compressed by a horizontal compression gesture as shown in FIG. 8. The example event graphic depicted in FIG. 8 shows the stacked timeline of FIG. 7 (e.g., in 24-hour intervals or days) wrapped into 12-hour intervals. The data on the horizontal axis has been compressed into a 12-hour interval, while and note: As cited, after a horizontal compression gesture (e.g., a pinch-to-shrink gesture), decreases a frequency of the time increments from 24-hour intervals to 12-hour intervals on the horizontal axis (e.g., fig. 8) and also displays additional row level from 6 levels of the row (e.g., fig. 7) to 12 levels of the row (fig. 8) on the vertical axis.)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a touch display screen that detects a gesture which is to "spread" fingers a part to magnify a particular portion of the display in the method of Lutnick ‘456 as further taught by Lentz because it would be an easy and convenient way to adjust the displayed information on the display screen (Lentz: See paragraph [0039]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3:
Lutnick ‘456 discloses the following:
The apparatus of claim 2, wherein the at least one processor is further configured to determine weather related events within the radius a plurality of times before the given time. (Lutnick ‘456: See paragraph [0032]: ‘“a binary option may relate to an underlying poll of political candidates, an underlying chance of a weather event happening, and so on……a binary option may relate to whether or not a hurricane happens in a particular location, city, county, country, etc. (e.g., a binary option may pay to a buyer if a hurricane happens in the time frame and may pay to a seller if the hurricane does not happen in the time frame).”)
Regarding claim 9:

The apparatus of claim 2, wherein the at least one processor is further configured to calculate a payout if the at least one processor determines that the weather related event occurred at the given time within the radius. (Lutnick ‘456: See paragraph [0032]: “a binary option may relate to an underlying poll of political candidates, an underlying chance of a weather event happening, and so on……a binary option may relate to whether or not a hurricane happens in a particular location, city, county, country, etc. (e.g., a binary option may pay to a buyer if a hurricane happens in the time frame and may pay to a seller if the hurricane does not happen in the time frame).”)
Regarding claim 10:
Lutnick ‘456 discloses the following:
The apparatus of claim 9, wherein the at least one processor is further configured to calculate the payout if the at least one processor determines that the weather related event occurred within the radius at a specific time (reads on “in the time frame” and “a threshold time”) after the given time. (Lutnick ‘456: See paragraphs [0032]: “a binary option may relate to whether or not a hurricane happens in a particular location, city, county, country, etc. (e.g., a binary option may pay to a buyer if a hurricane happens in the time frame and may pay to a seller if the hurricane does not happen in the time frame).”, [0038]: “an event may take the place of a threshold time. For example, a political race ending or winner of the race being announced may end a binary option that is based on the outcome of such a race. A hurricane or other type of event happening may end a binary option that is based on whether or not such an event will happen in the time.”)
Regarding claim 11: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick ‘456 in view of Lentz in further view of Horowitz, US Patent Number 7584133 B2.
Regarding claim 4:
Lutnick ‘456 and Lentz do not explicitly disclose the following, however Horowitz further teaches:
The apparatus of claim 3, wherein the at least one processor is further configured to allocate a higher weight to weather related events occurring closer to the given time. (Horowitz: See fig. 20; column 37, line 30 through column 38, line 28: “In addition to depending on hurricane likelihoods for a county of interest in relation to the reference probability for Palm Beach county in Equation (2), share prices also increase gradually through the time period that entries are accepted”, “Adjusting share prices by multiplying by Equation (3) rewards early entries and penalizes late entries, in part as a compensation for opportunity costs.”, “However, D should also include a very substantial premium over short- or medium-term interest rates in order for this factor to have a significant effect on share prices, and so to encourage contributions to the Hurricane Funds well in advance of the beginning of hurricane season.”, and “The second factor in Equation (4) specifies that entries made before 1 June will be cheaper, and entries made after 1 June will be more expensive, as indicated in Equation (3) and in FIG. 20.”, and note: As cited, allocating a 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for rewarding early entries and penalizing late entries for Hurricane funds prices that tie to the weather related event in the method of Lutnick ‘456 and Lentz as further taught by Horowitz because it would provide more trading options for a derivative  instrument that ties to the weather related event (Horowitz: See fig. 20; column 37, line 30 through column 38, line 28). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8:
Lutnick ‘456 and Lentz do not explicitly disclose the following, however Horowitz further teaches:
The apparatus of claim 2, wherein the at least one processor is further configured to identify a location within the radius of the zip code based on a global positioning system. (Horowitz: See column 13, lines 28-65: “In response, more detailed maps such as maps of the counties within the state would be displayed to the participant and again, would be clickable to provide ready indication of the participants choices of predicted strike areas. If desired, this same functionality can be provided in table form or some other form convenient for user participation. In addition, a cross reference “finder” tool can be provided to receive Zip code information or the like, and return with a colored or other visually distinctive area on the displayed map, or a textual response to the inquiry, ready for the participants selection to the indicated.”)

Regarding claim 13: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick ‘456 in view of Lentz in further view of Panabaker et al. (hereinafter Panabaker), US Publication Number 2008/0120306 A1.
Regarding claim 5:
Lutnick ‘456 and Lentz do not explicitly disclose the following, however Panabaker further teaches:
The apparatus of claim 3, wherein the at least one processor is configured to receive weather related data from at least one measuring device located within the radius in order to determine the weather related events. (Panabaker: See paragraphs [0016]: “One example of a device in a surveyed location includes, for example, a weather measurement station. The weather measurement station may be located at an unattended location such as a rooftop of an office building. Weather reports may be received at the weather measurement station via the federated 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving weather related information from a weather measurement station as a mobile device in the method of Lutnick ‘456 and Lentz as further taught by Panabaker because it would be used in pre-flight planning or in-flight routing for aircraft (Panabaker: See paragraphs [0016] and [0027]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Lutnick ‘456 and Lentz do not explicitly disclose the following, however Panabaker further teaches:
The apparatus of claim 5, wherein the at least one measuring device is a personal handheld device. (Panabaker: See paragraph [0017]: “FIG. 1 illustrates four mobile devices (102A, 102B, 102C, 102D) as included in the network, however, any number of devices or any type of device may be federated in the network. Also, the devices may include a device in a surveyed location such as a weather measurement station for receiving and/or reporting weather conditions.”)

Regarding claim 14: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick ‘456  in view of Lentz in further view of Lutnick (hereinafter Lutnick ‘684), US Publication Number 2008/0081684 A1.
Regarding claim 7:
Lutnick ‘456 and Lentz do not explicitly disclose the following, however Lutnick ‘684 further teaches:
The apparatus of claim 5, wherein the at least one measuring device is associated with a national weather service. (Lutnick ‘684: See paragraph [0108]: “the U.S. National Weather Service may designate the area where the eye of the hurricane made landfall, and this area could be considered the first area "hit" by that hurricane. Such information from the U.S. National Weather Service could then be (1) received directly by a computer or other computing device”)

Regarding claim 16: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 24, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2021